Case: 3:18-cv-00020-GFVT Doc #: 46 Filed: 06/11/21 Page: 1 of 4 - Page ID#: 238




                           UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF
                           KENTUCKY FRANKFORT DIVISION


KENTUCKY ENERGY AND                            )
ENVIRONMENT CABINET,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       CIVIL ACTION NO. 3:18-cv-00020-GFVT
                                               )
UNITED STATES DEPARTMENT                       )
OF THE INTERIOR et al.                         )
                                               )
       Defendants.                             )


                        JOINT STATUS REPORT OF THE PARTIES

       Plaintiff, the Kentucky Energy and Environment Cabinet (“Cabinet”), and Defendants, the

Department of the Interior, the Office of Surface Mining Reclamation and Enforcement

(“OSMRE”), and the individually named officials, file this joint status report in compliance with

the Court’s December 2, 2020 order. ECF No. 41.

       The Cabinet challenges a portion of a Final Rule promulgated by OSMRE which

disapproved certain amendments to the state regulatory program whereby the Commonwealth of

Kentucky implements the Surface Mining Control and Reclamation Act, 30 U.S.C. § 1201-1328

(“SMCRA”). The action challenged herein was part of a Final Rule published in the Federal

Register on January 29, 2018 at 83 Fed. Reg. 3,948.

       Defendants have been served with a copy of the Complaint, but their obligation to respond

to it, along with all other proceedings, has been stayed by prior orders of this Court, granted at the

joint request of the parties (ECF Nos. 10, 12, 14, 16, 21, 24, 32 35, 38, 41, and 44). Although the

current stay is about to expire, the parties remain committed to pursuing settlement discussions


                                                   1
Case: 3:18-cv-00020-GFVT Doc #: 46 Filed: 06/11/21 Page: 2 of 4 - Page ID#: 239




without concurrently litigating the case.    They have continued to make progress toward a

negotiated resolution, through rulemaking, and the continuing timeframe is largely a result of

requirements of rulemaking processes at the federal level.

       As previously reported, the Cabinet had enacted two amendments to state regulations and

 submitted them to OSMRE in November 2019 for review and approval. On February 25, 2020,

 OSMRE published in the Federal Register two proposed rules (KY-261 and KY-262), which

 included the Cabinet’s amendments and instructions on public comment, among other things.

 See 85 Fed. Reg. 10,633; 85 Fed. Reg. 10,634. In March 2020, the Kentucky Coal Association

 submitted comments on each proposed rule and the EPA commented on KY-262. No other

 comments were received. In April, the parties conferred on the proposed rule. Based on those

 discussions, OSMRE requested additional detail from the Cabinet on computation of bond

 amounts under KY-261 in connection with long-term water treatment. This additional detail

 was received by OSMRE personnel in the Lexington field office on August 28, 2020. On

 September 18, 2020, following a period of review by OSMRE personnel in the Lexington field

 office, the additional detail was forwarded to undersigned counsel for defendants and to

 OSMRE’s regional office in Pittsburgh. Since the parties’ last motion seeking extension of the

 stay, OSMRE’s regional office in Pittsburgh, PA, has completed an internal draft of a Final Rule

 Notice (“Notice”) for proposed rule KY-261 and sent the draft to OSMRE’s Lexington Field

 Office for review. The Field Office conducted its review and returned an edited version of the

 Notice to the Regional Office, which was received on April 13, 2021. The Regional Office is

 presently reviewing those comments. Once the two offices have reached consensus on the

 language of Notice, undersigned counsel for defendants expects it will be forwarded to the

 Office of the Director of OSMRE in Washington, with a recommendation that it be approved.



                                                2
Case: 3:18-cv-00020-GFVT Doc #: 46 Filed: 06/11/21 Page: 3 of 4 - Page ID#: 240




 The regional office also continues to consider proposed rule KY-262, although the proposed

 rule presents some concerns which the parties in this action and in civil action 18-cv-20 have

 discussed.

       It is anticipated that the remaining components of the administrative process, including

OSMRE’s decision on the proposed amendments, could take up to (and potentially in excess of)

an additional ninety (90) days to complete.

         Respectfully submitted this 11th day of June, 2021.

                                              CARLTON S. SHIER, IV
                                              Acting United States Attorney
                                              Eastern District of Kentucky

                                              /s/ John S. Most
                                              JOHN S. MOST
                                              Special Assistant U.S. Attorney
                                              U.S. Department of the Interior
                                              Office of the Solicitor
                                              Three Parkway Center, Suite 385
                                              Pittsburgh, PA 15220
                                              412-937-4009 || 412-937-4003 (fax)
                                              john.most@sol.doi.gov

                                              /s/ T. Lee Gentry
                                              T. LEE GENTRY
                                              Assistant U.S. Attorney
                                              E.D. Kentucky
                                              260 W. Vine St. Suite 300
                                              Lexington, KY 40507-1612
                                              859-685-4830
                                              Lee.Gentry@usdoj.gov

                                              Counsel for Defendants


                                              /s/ Lance C. Huffman (with permission)
                                              LANCE C. HUFFMAN
                                              Kentucky Department of Energy and
                                              Environment, Office of Legal Counsel
                                              300 Sower Boulevard, 3rd Floor
                                              Frankfort, KY 40601


                                                  3
Case: 3:18-cv-00020-GFVT Doc #: 46 Filed: 06/11/21 Page: 4 of 4 - Page ID#: 241




                                          (502) 782-6966 || (502) 564-7484 (fax)
                                          Email: lance.huffman@ky.gov
                                          Counsel for Plaintiff




                                CERTIFICATE OF SERVICE
         I certify that a copy of the foregoing is being filed with the Clerk of the Court
 using the CM/ECF system, thereby serving it on all parties of record on June 11, 2021.

                                              /s/ John S. Most
                                              JOHN S. MOST




                                                4
